     Case 4:19-cv-00834 Document 9-1 Filed on 04/03/19 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

TARANTINO PROPERTIES, INC.

v.                                                  C.A. NO. 4:19-CV-00834

COMMERCIAL INSURANCE GROUP,
WESTCHESTER SURPLUS LINES
INSURANCE CO, AND ALL RISKS, LTD

                                           Exhibit A

                           AFFIDAVIT OF PAUL CARNOVALE

STATE OF NEW JERSEY          §
                             §
HUNTERDON COUNTY             §


        BEFORE ME, the undersigned Notary Public, on this day personally appeared Paul

Carnovale, a person whose identity is known to me. After I administered an oath to him, upon

his oath he said:

        1.     "My name is Paul Carnovale. I am over 18 years of age, of sound mind, and
               capable of making this affidavit. The facts stated in this affidavit are within my
               personal knowledge and are true and correct.

        2.     I am employed by Ace American Insurance Company as a Vice President and
               Executive General Adjuster. I am authorized to prepare this affidavit on behalf of
               Westchester Surplus Lines Insurance Company ("Westchester"). I was the
               Executive General Adjuster for Westchester Claim No. KY17K2246211, the
               insurance claim made the basis of this lawsuit. I am also a custodian of records for
               Westchester as it pertains documents relating to the claim.

        3.     Westchester maintains a claim file for Claim No. KY17K2246211, and I have
               reviewed the file contents and have personal knowledge of the correspondence
               received by Westchester for this claim. Through is counsel, Tarantino Properties,
               Inc. issued a letter dated December 14, 2018, a true and correct copy of which is
               attached hereto as Exhibit I. Westchester received the attached letter in or around
               January 2019. Otherwise, Westchester did not receive any other correspondence
               from Plaintiff or its counsel advising Westchester of the alleged acts or omissions


                                                                                              EXHIBIT
Case 4:19-cv-00834 Document 9-1 Filed on 04/03/19 in TXSD Page 2 of 2




        giving rise to this lawsuit, the amount alleged to be owed by Westchester on
        Plaintiff's claim, or the amount of reasonable and necessary attorney's fees
        incurred by the Plaintiff in relation to this claim.

  FURTHER, AFFIANT SAYETH NOT.




  SIGNED on this the     day of                        ,-20-1




                                          PAUL CARNOVALE


   SWORN AND SUBSCRIBED before me on this -) t) day of          n1/4/1,S. h        , 2019, in
        f' L-3 eoksr?




                                          Notary Public State of New Jersey
                                          My Commission Expires: "7- d is


                                                                    PATRICIA SMITH
                                                            Notary Public, State of New Jersey
                                                                      No. 2101930
                                                               Qualifed In Warren County
                                                            Commission Expires July 20, 2022
